Opinion filed May 19, 2016




                                     In The


        Eleventh Court of Appeals
                                 ___________

                             No. 11-14-00329-CR
                                ___________

              MICHAEL CORNELIUS PRATT, Appellant
                             V.
                 THE STATE OF TEXAS, Appellee

                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25404A


                     MEMORANDUM OPINION
      Appellant, Michael Cornelius Pratt, pleaded guilty to robbery. The trial court
assessed punishment at confinement for ten years and sentenced him. Appellant’s
sole issue on appeal is whether the trial court erred when it denied Appellant’s
motion to suppress statements that he made in a custodial interrogation after he
claimed that he had invoked his Sixth Amendment right to counsel. We affirm.
                           I. Evidence at Suppression Hearing
      Appellant, while in custody, received his Miranda1 and statutory warnings
from Rogelio Romero,2 a detective with the Abilene Police Department. Abilene
police interviewed Appellant for approximately two hours over a period of four
hours and twenty minutes and recorded the interview. At the beginning of the
interview, Appellant acknowledged that he understood the warnings given to him
and Appellant agreed to talk to Detective Romero. Twenty-nine minutes into the
interview, Appellant made his only reference to an attorney. Appellant said, “I think
I need a lawyer, bro.” Detective Romero continued the interview after Appellant’s
statement.
      Detective Romero investigated a burglary and suspected Appellant was
involved. The victim reported that three men went into his house, fired a gun, stole
items, and tied him up. Law enforcement arrested Appellant in a car with another
suspect, “G.” “G” carried a gun that was missing a single round of ammunition.
      The conversation between Appellant and Detective Romero went as follows:
      Appellant:             You’re going to try to pin this s--t on me.
      Detective Romero: I’m not trying . . . I’m just trying to let you . . . give
                        you an opportunity to tell me what happened.
      Appellant:              I didn’t have s--t to do with no f----n’ guns, no
                              poppin’ off of rounds, or nobody runnin’ up in . .
                              . . Man, I think I would remember that, bro. You
                              know what I’m sayin’? I don’t have nothin’ to do
                              with no s--t like that . . . . That s--t was not me.
                              Bring me that m----rf----r in here . . . .

      Detective Romero: Were you the one that the victim is saying that that
                        ran out of the house and didn’t want any part of it?
                        Was that you?

      1
       Miranda v. Arizona, 384 U.S. 436, 474 (1966).
      2
       TEX. CODE CRIM. PROC. ANN. art. 38.22 (West Supp. 2015).
                                                2
      Appellant:             No! What f----n’ house? I think I need a lawyer,
                             bro.
         Detective Romero: I’m just trying to give you a chance --
      Appellant:              No.
         Detective Romero: -- to give . . . an explanation.
      Appellant:             Well, s--t, I don’t need a f----n’ chance, cause I
                             didn’t do none of this s--t.
      Appellant continued to talk to Detective Romero and other officers and never
again used the word “attorney” or “lawyer.”           Furthermore, Appellant did not
condition his continued participation in the interview on his securing an attorney or
lawyer. Appellant ultimately incriminated himself. Law enforcement officers
provided Appellant a cigarette break and water, and they entered and exited the room
several times during the interview. The district court denied Appellant’s motion to
suppress. He appeals.
                                 II. Standard of Review
      We examine a trial court’s denial of a motion to suppress under a bifurcated
standard of review. Pecina v. State, 361 S.W.3d 68, 78–79 (Tex. Crim. App. 2012).
We give due deference to the trial court’s findings of fact supported by the record
and review de novo the trial court’s application of fact to law. Leza v. State, 351
S.W.3d 344, 349 (Tex. Crim. App. 2011). We review the evidence in the light most
favorable to the trial court’s ruling and will uphold the ruling if it is reasonably
supported by the record. State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App.
2006).
                                      III. Analysis
      Appellant argues that he invoked his right to an attorney during the
interrogation and that the trial court abused its discretion when it failed to suppress
statements that he made to Detective Romero. Officers must halt a custodial

                                            3
interrogation when a suspect invokes his right to an attorney. Davis v. United States,
512 U.S. 452, 458 (1994); Davis v. State, 313 S.W.3d 317, 341 (Tex. Crim. App.
2010). A suspect invokes his right to an attorney when he or she unequivocally
requests to speak to an attorney or have an attorney present at the interview.
Dinkins v. State, 894 S.W.2d 330, 351 (Tex. Crim. App. 1995). Merely using the
words “attorney” or “lawyer” is not sufficient because law enforcement is not
required to clarify a suspect’s request. Davis, 512 U.S. at 461–62; Dinkins, 894
S.W.2d at 351. A person must “articulate his desire” so that “a reasonable police
officer in the circumstances would understand the statement to be a request for an
attorney.” Davis, 512 U.S. at 459. The test to determine whether a person invoked
the right to counsel is an objective standard based on the totality of the
circumstances, and those circumstances can contribute to the ambiguity of a request.
See Davis, 313 S.W.3d at 339, 341.
      During his interview with Detective Romero, Appellant said out loud, “I think
I need a lawyer, bro.” Detective Romero was not required to clarify Appellant’s
statement. See Davis, 512 U.S. at 461–62. The United States Supreme Court held
in Davis v. United States that the statement, “Maybe I should talk to a lawyer,” was
not a request for an attorney. Id. at 462. The Court of Criminal Appeals held in
Davis v. State that the statement, “I should have an attorney,” was not a request for
an attorney. 313 S.W.3d at 341. The Court of Criminal Appeals explained:
“Assuming arguendo that a ‘should’ statement could constitute an unambiguous
request under the right circumstances, the circumstances present here convince us
that an unambiguous request for counsel was not made.” Id.
      We have held that the statement, “I feel like I need a lawyer,” which was made
during a suspect’s interview with police, was not an unambiguous request or an
express statement that he wanted an attorney. Hogue v. State, No. 11-11-00143-CR,
2013 WL 1748836, at *3 (Tex. App.—Eastland Apr. 18, 2013, no pet.) (mem. op.,
                                          4
not designated for publication). Additionally, the Fourth Circuit determined that the
pre-arrest statement, “I think I need a lawyer,” was ambiguous and was not a clear
request for counsel. Burket v. Angelone, 208 F.3d 172, 197 (4th Cir. 2000).
        Appellant’s statement, “I think I need a lawyer, bro,” was not an express
statement requesting a lawyer, but an ambiguous statement of Appellant’s own
thoughts. See Burket, 208 F.3d at 197; Davis, 313 S.W.3d at 341. Appellant agreed
to talk to law enforcement and continued to engage with law enforcement after his
verbal contemplation. Each time Detective Romero left and then returned to the
interview room, Appellant continued to talk to him. The statement, “I think I need
a lawyer, bro,” is just like the statements, “Maybe I should talk to a lawyer,” “I think
I need a lawyer,” “I should have an attorney,” and “I feel like I need a lawyer.” See
Davis v. United States, 512 U.S. at 461–62; Burket, 208 F.3d at 197; Davis, 313
S.W.3d at 341; Hogue, 2013 WL 1748836, at *3. Appellant did not unambiguously
invoke his right to counsel. We hold that the trial court did not abuse its discretion
when it denied Appellant’s motion to suppress. We overrule Appellant’s sole issue.
                                   IV. This Court’s Ruling
      We affirm the judgment of the trial court.


                                                MIKE WILLSON
                                                JUSTICE


May 19, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            5